 

Exhibit 10.2

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement (this “Agreement”) is entered into
as of May 25, 2016 by and among (i) SILICON VALLEY BANK (“Bank”) and (ii) XTANT
MEDICAL HOLDINGS, INC., a Delaware corporation (“Holdings”), BACTERIN
INTERNATIONAL, INC., a Nevada corporation (“Bacterin”), X-SPINE SYSTEMS, INC.,
an Ohio corporation (“X-spine”), and XTANT MEDICAL, INC., a Delaware corporation
(“Xtant”, and together with Holdings, Bacterin and X-spine, individually and
collectively, jointly and severally, the “Grantor”).

 

RECITALS

 

A.           Bank has agreed to make certain advances of money and to extend
certain financial accommodations to Grantor (the “Loans”) in the amounts and
manner set forth in that certain Loan and Security Agreement, dated as of the
date hereof (as the same may be further amended, modified or supplemented from
time to time, the “Loan Agreement”; capitalized terms used herein are used as
defined in the Loan Agreement). Bank is willing to make the Loans to Grantor,
but only upon the condition, among others, that Grantor shall grant to Bank a
security interest in certain Copyrights, Trademarks, Patents, and Mask Works (as
each term is described below) to secure the obligations of Grantor under the
Loan Agreement.

 

B.           Pursuant to the terms of the Loan Agreement, Grantor has granted to
Bank a security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:

 

AGREEMENT

 

To secure its obligations under the Loan Agreement, Grantor grants and pledges
to Bank a security interest in all of Grantor’s right, title and interest in, to
and under its intellectual property (all of which shall collectively be called
the “Intellectual Property Collateral”), including, without limitation, the
following:

 

1.          Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);

 

2.          Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;

 

3.          Any and all design rights that may be available to Grantor now or
hereafter existing, created, acquired or held;

 

4.          All patents, patent applications and like protections including,
without limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

 

 

 

 

5.          Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);

 

6.          All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);

 

7.          Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

8.          All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

 

9.          All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and

 

10.         All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

 

This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement. The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity. Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Agreement, the Loan Agreement or
any of the other Loan Documents, or now or hereafter existing at law or in
equity, shall not preclude the simultaneous or later exercise by any person,
including Bank, of any or all other rights, powers or remedies.

 

[Signature page follows.]

 

 2 

 

 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

    GRANTOR:       Address of Grantor:           c/o Xtant Medical Holdings,
Inc.     600 Cruiser Lane     Belgrade, Montana 59714     Attn:  Mr. John
Gandolfo, Chief Financial Officer     Fax: (406) 388-0480     Email: 
jgandolfo@xtantmedical.com           XTANT MEDICAL HOLDINGS, INC.   BACTERIN
INTERNATIONAL, INC.       By /s/ John P. Gandolfo   By /s/ John P. Gandolfo
Name: John P. Gandolfo   Name: John P. Gandolfo Title:  CFO   Title:  CFO      
X-SPINE SYSTEMS, INC.   XTANT MEDICAL, INC.       By /s/ Daniel Goldberger   By
/s/ Daniel Goldberger Name: Daniel Goldberger   Name: Daniel Goldberger
Title:  CEO   Title:  CEO           BANK:       Address of Bank:   SILICON
VALLEY BANK       Silicon Valley Bank   By /s/ Priya Iyer 504 Lavaca Street,
Suite #1100   Name: Priya Iyer Austin, Texas 78701   Title: Director Attn: Ms.
Priya Iyer     Fax: (512) 794-0885     Email: piyer@svb.com    

 

 

 

